DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20 and 29 of U.S. Patent No. 7,947,227. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 7,947,227 claims a system, comprising: a pressure regulator configured to diffuse gaseous nitrogen dioxide into an air flow; and a receptacle fluidically coupled to the pressure regulator, the receptacle including a surface-active material coated with an aqueous solution of an antioxidant configured to convert the gaseous nitrogen dioxide to nitric oxide; and a gas bottle fluidically coupled to the pressure regulator and configured to provide the gaseous nitrogen (see claim 20) and wherein the antioxidant comprises ascorbic acid (see claim 29), since the gas bottle is capable of providing the gaseous nitrogen.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the gaseous nitrogen" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
The closet prior art reference is Rounbehler et al. (US 2006/0048779 A1).
Regarding claim 13, Rounbehler et al. discloses a system, comprising: a diffusion cell (permeation cell) configured to connected to a source of gaseous nitrogen dioxide; and a receptacle, the receptacle including a surface-active material coated with an aqueous solution of an antioxidant configured to convert the gaseous nitrogen dioxide to nitric oxide (see paragraphs 0005-0009).
Rounbehler et al. fails to disclose a system comprising: a pressure regulator configured to diffuse gaseous nitrogen dioxide into an air flow, the pressure regulator including a diffusion cell configured to be connected to a source of the gaseous nitrogen dioxide.
Regarding claim 14, Rounbehler et al. discloses a system, comprising: a receptacle, the receptacle including a surface-active material coated with an aqueous solution of an antioxidant configured to convert the gaseous nitrogen dioxide to nitric oxide (see paragraphs 0005-0009).
Rounbehler et al. fails to disclose or suggest a system, comprising: a pressure regulator configured to diffuse gaseous nitrogen dioxide into an air flow; and a cartridge disposed downstream of the receptacle and configured to remove nitrogen dioxide from the air flow.
Claims 15-16 depend on claim 14.
a system, comprising: a diffusion cell (permeation cell) configured to diffuse gaseous nitrogen dioxide into an airflow; and a receptacle fluidically coupled to the diffusion cell (permeation cell), the receptacle including a surface-active material wetted with an aqueous solution of an antioxidant configured to convert the gaseous nitrogen dioxide to nitric oxide (see paragraphs 0005-0009).
Rounbehler et al. fails to disclose a system further comprising a cartridge downstream of the receptacle, the cartridge configured to remove nitrogen dioxide from the air flow.
Claims 25 and 27-28 depend on claim 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774